JAMES O. PLUMMER, III, RICHARD H. SEENEY, each individually, RICHARD ZIEGENHORN, individually and in his official capacity as a member of the Town Council of the Town of Cheswold, JOANNA CAMPBELL, individually and in her official capacity as a member of the Town Council of the Town of Cheswold, and the TOWN OF CHESWOLD, a municipal corporation, Defendants Below-Appellants,
v.
EDWARD J. RYAN, JR., Plaintiff Below-Appellee.
No. 4, 2008.
Supreme Court of Delaware.
Submitted: January 14, 2008.
Decided: February 15, 2008.
Before HOLLAND, BERGER, and JACOBS, Justices.

ORDER
CAROLYN BERGER, Justice.
This 15th day of February 2008, it appears to the Court that:
(1) The defendants-appellants (collectively, the Town of Cheswold) have petitioned this Court, pursuant to Supreme Court Rule 42, to accept an appeal from an interlocutory order of the Superior Court, dated December 18, 2007, denying their motion for summary judgment.
(2) The Town of Cheswold filed its application for certification to take an interlocutory appeal in the Superior Court on December 28, 2007. The Superior Court granted the certification application on January 9, 2008.
(3) Applications for interlocutory review are addressed to the sound discretion of this Court. In the exercise of its discretion, this Court has concluded that the application for interlocutory review does meet the requirements of Supreme Court Rule 42(b) and should be refused.
NOW, THEREFORE, IT IS HEREBY ORDERED that the within interlocutory appeal be REFUSED.